     Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 1 of 14



                    United States District Court
                      District of Massachusetts

                                 )
Covidien LP and Covidien Holding )
Inc.,                            )
                                 )
          Plaintiffs,            )
                                 )
          v.                     )        Civil Action No.
                                 )        16-12410-NMG
Brady Esch,                      )
                                 )
          Defendant.             )
                                 )


                          MEMORANDUM & ORDER

GORTON, J.


     The present dispute arises from the outcome of a nine-day

jury trial involving claims of Covidien LP and Covidien Holding

Inc. (collectively, “Covidien” or “plaintiff”) against Brady

Esch (“defendant” or “Esch”), Covidien’s former employee.

Pending before the Court are (1) the motion of Covidien to amend

judgment to include calculation of pre-judgment interest,

attorneys’ fees and costs (Docket No. 348), (2) motions of Esch

to strike evidence submitted by Covidien (Docket Nos. 374, 375)

or, alternatively, (3) motion to amend judgment, reduce damages

or order a new trial on some issues (Docket No. 347).




                                 - 1 -
     Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 2 of 14



I.   Factual Background

     At this late stage of this protracted and unduly

contentious litigation, both the parties and the Court are well

acquainted with the facts.     For purposes of completeness,

however, the Court provides an abbreviated factual summary.

     Brady Esch, a highly compensated Director of Global

Strategic Marketing, began working for Covidien in 2009, when

Covidien acquired his employer at the time, VNUS Technologies.

In December, 2009, Esch entered into a “Non-Competition, Non-

Solicitation, and Confidentiality Agreement” (“the Employment

Agreement”) with Covidien.     Following his termination in 2013,

Esch signed a “Separation of Employment Agreement and General

Release” (“the Separation Agreement”) which reaffirmed certain

provisions of the Employment Agreement.

     In February, 2014, Esch incorporated Venclose Inc.

(“Venclose”), a closely-held corporation which was to become a

direct competitor to Covidien.     One month later, he filed

Provisional Patent Application No. 61/970,498 (“the ‘498 Patent

Application”) which describes the design, technology and

improvement to venous RF ablation devices.        In 2015, Esch filed

1) a Utility Patent Application No. 14/670,338 (“the ‘338 Patent

Application”) and 2) a Foreign PCT Application (“the PCT Patent

Application”) (collectively, “the Patent Applications”).


                                 - 2 -
      Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 3 of 14



II.   Procedural Background

      In January, 2017, after Covidien filed suit against Esch

for breach of contract, inter alia, this Court issued a

preliminary injunction in favor of Covidien enjoining Esch and

his agents, from making, developing, manufacturing or selling

products that disclose or use any confidential information

acquired from Covidien.


      In May, 2019, this session presided over a nine-day jury

trial.   The jury returned a verdict for Covidien on its breach

of confidentiality claims under both the Employment and

Separation Agreements and awarded Covidien $794,892.24 in

damages.   On the other hand, the jury found that Esch breached

neither his obligation to disclose “Inventions” to Covidien nor

the covenant of good faith and fair dealing.


      The Court entered judgment in favor of Covidien and allowed

its request for costs, attorneys’ fees and expenses in December,

2019 (“the December, 2019 Order”).

III. Cross Motions to Alter or Amend the Judgment

      Pursuant to the December, 2019 Order, Covidien is entitled

to pre- and post-judgment interest, reasonable attorneys’ fees

to be calculated in accordance with the procedure identified in

Fed. R. Civ. P. 54(d) and costs as the prevailing party.


                                  - 3 -
     Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 4 of 14



Covidien moves to alter or amend that judgment to include

calculation of interest, fees and costs.       Esch opposes that

motion, moves to strike evidence and moves for the Court to

reverse its award of interest, fees and costs to Covidien.             In

the alternative, Esch moves for a new trial on some issues or

remittitur of damages.

     A. Interest

     This Court has already held that Covidien is entitled to

pre-judgment interest under Mass. Gen. Laws c. 231, § 6C at a

rate of twelve percent per annum from the date of the breach

through the date of judgment.     Esch proffers no new argument in

support of his request for the Court to reconsider that decision

and the Court declines to do so.      All that remains for the Court

to do in that regard is determine the date of the breach from

which interest is to run.

     In Massachusetts, the trier of fact is tasked with

establishing the date of breach or demand and,

     where trial has proceeded before a jury, neither the
     judge nor an appellate court can make such a
     determination.

Bowers v. Baystate Techs., Inc., 112 F. Supp. 2d 185, 187 (D.

Mass. 2000) (citing Deerskin Trading Post, Inc. v. Spencer

Press, Inc., 495 N.E.2d 303, 308 (Mass. 1986)).        If the date of

breach or demand cannot be established, pre-judgment interest is


                                 - 4 -
     Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 5 of 14



to be calculated from the date of the commencement of the

action. Mass. Gen. Laws c. 231, § 6C.

     Esch submits that only the jury can make such a

determination and, because it did not, the Court must assign as

the date of breach the date the action was commenced.         Covidien

responds that the jury’s findings are sufficient to support a

determination that either March 26, 2014, or March 26, 2015, the

publication dates of the ‘498 Patent Application and the ‘338

Patent Application, respectively, is the date of breach.

     Although inferences regarding the date of breach can be

drawn from the jury’s findings, the jury did not conclusively

“establish” the date of breach.      Indeed, the verdict form states

only that a breach of both the Employment and Separation

Agreements occurred but it does not specify the time of either

breach.   Absent such specification, the Court will assign as the

date of beach, November 28, 2016, the date this action was

commenced.

     The parties separately contest whether interest should be

simple or compound. “[C]ompounding cannot be done in the absence

of express agreement.” D'Annolfo v. D'Annolfo Constr. Co., Inc.,

654 N.E.2d 82, 85 (Mass. App. Ct. 1995).       The parties have

proffered no such express agreement and, therefore, the pre-

judgment interest award will be simple, not compound.


                                 - 5 -
     Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 6 of 14



     Covidien is, therefore, entitled to pre-judgment interest

at the simple interest rate of twelve percent (12%) per annum

from November 28, 2016, the date this action was commenced, to

December 13, 2019, the date judgment was entered.

     B. Attorneys’ Fees

     Covidien seeks attorneys’ fees in the amount of

$2,661,774.35.   Although Covidien submits that its request

reflects the true value of the necessary work of a “limited core

group of attorneys and paralegals”, the Court finds that the

amount requested is excessive and will adjust the fee

accordingly.

     As a preliminary matter, Esch’s evidentiary objections to

the evidence submitted by Covidien in support of its motion for

fees are overruled.    Courts, including this Court, routinely

rely on the kinds of declarations and documentation provided by

Covidien in support of its motion. See, e.g., Int’l Union of

Operating Eng’rs Local 98 Health & Welfare Fund v. S&R Corp.,

174 F. Supp. 3d 579, 580-82 (D. Mass. 2016).        Furthermore,

Esch’s request for the Court to impose sanctions on Covidien for

filing a reply to his objections to its motion will be denied.

Covidien filed a concurrent motion for leave to file its reply

and, shortly after the Court denied leave, refiled its

opposition to defendant’s motions to strike anyway.         Such


                                 - 6 -
      Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 7 of 14



conduct, while non-compliant with the local rules, does not

warrant sanctions.

      To calculate reasonable attorneys’ fees, courts in this

Circuit generally employ the lodestar method. See, e.g.,

Hutchinson ex rel. Julien v. Patrick, 636 F.3d 1, 13 (1st Cir.

2011).   That method begins with a calculation of total hours

worked, which is derived from authenticated billing records,

reduced by any hours that are duplicative, unproductive or

excessive. Gay Officers Action League v. Puerto Rico, 247 F.3d

288, 295-96 (1st Cir. 2001).      The total hours worked is then

multiplied by a reasonable hourly rate. Hutchinson, 636 F.3d at

13.   Courts may also consider a variety of other factors in

determining the reasonableness of a fee award, including

prevailing rates in the community, the qualifications,

experience and specialized competence of the attorneys involved

and the “quantum of success achieved in the litigation.” See

Coutin v. Young & Rubicam Puerto Rico, Inc., 124 F.3d 331, 338–

39 (1st Cir. 1997).

      Several time entries submitted by Covidien reflect work

performed in connection with litigation other than this case.

The Court agrees with Esch that approximately $50,000 of the

requested fees relate to separate litigation pending in Delaware

and California.    Those fees are not recoverable in this action.


                                  - 7 -
        Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 8 of 14



        Another common problem presented by Covidien’s time entries

is “block billing”, a time-keeping practice whereby attorneys

“lump[] together the total daily time spent working on a case,

rather than itemizing the time expended on specific tasks.” EEOC

v. AutoZone, Inc., 934 F. Supp. 2d 342, 354-55 (D. Mass. 2013)

(quoting Conservation Law Found., Inc. v. Patrick, 767 F. Supp.

2d 244, 253 (D. Mass. 2011)).        The First Circuit Court of

Appeals has endorsed “across-the-board” global fee reduction as

an appropriate sanction for block billing. See Torres–Rivera v.

O’Neill-Cancel, 524 F.3d 331, 340 (1st Cir. 2008) (15%);

AutoZone, Inc., 934 F. Supp. 2d at 354-55 (20%); Conservation

Law Found., 767 F. Supp. 2d at 253 (20%).

        The time reports submitted by Covidien demonstrate a

significant pattern of block billing.          The Court agrees with

Esch that more than one-half of the entries billed by Covidien’s

attorneys reflect block billing in increments of one hour or

more.    Such a pervasive shortcoming warrants a 25% reduction of

all fees that were block-billed in increments of one-hour or

more.     That results in a reduction of approximately $380,000.

        Covidien’s submissions further reflect unwarranted and/or

duplicative fees.      The Court agrees with Esch that Covidien’s

records reflect overstaffing of both local and out of town

attorneys, duplicative entries, inefficient use of junior


                                    - 8 -
     Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 9 of 14



attorneys, vague work descriptions and unreasonable hourly rates

of support staff.   The Court will accordingly reduce the award

of fees by $300,000.

     Finally, the Court will adopt the “bedrock principle” in

this district and reduce Covidien’s fee award to reflect the

degree of its success. See Williams v. Town of Randolph, 574 F.

Supp. 2d 250, 252 (D. Mass. 2008).       Although the Court concluded

in its December, 2019 Order that Covidien is the “prevailing

party” over Esch for purposes of awarding costs, it

simultaneously recognizes that Covidien attained only a part of

what it sought in instituting this litigation.        The Court will,

therefore, reduce Covidien’s fee award by one-half of the

already discounted request.

      Furthermore, the fees sought by Covidien are nowhere near

commensurate with the damages awarded by the jury, warranting a

further substantial reduction. See Killeen v. Westban Hotel

Venture, LP, 872 N.E.2d 731, 738 (Mass. App. Ct. 2007) (“In

deciding whether the documented time was reasonably expended the

judge may . . . consider . . . the nature of the case and the

issues presented, the time and labor required, the amount of

damages involved, and the result obtained.” (citing Stratos v.

Dep’t of Pub. Welfare, 439 N.E.2d 778, 786 (Mass. 1982))).




                                 - 9 -
    Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 10 of 14



     Accordingly, the Court will reduce Covidien’s fee request

by approximately 70% and award it $798,500 in legal fees.

     C. Costs

     In its December, 2019 Order, the Court exercised its broad

discretion to hold in this case, which yielded “mixed results”,

that Covidien reasonably “carried the day” and is entitled to

costs.   Esch argues that the facts do not support the Court’s

conclusion and that he should be deemed the prevailing party

because, although he breached his confidentiality obligations,

he was found not to have breached his duty of good faith and

fair dealing or his obligation to disclose inventions.

     In support of his motion, Esch merely recycles arguments

already rejected by this Court.     The Court does not deny that

the jury’s verdict yielded mixed results or that Esch prevailed

on some grounds.   Indeed, the Court has already accounted for

that in its drastic reduction of Covidien’s attorneys’ fee

award.   That does not, however, prevent the Court from

reasonably concluding, as it has, that Covidien prevailed over

Esch on the two central breach of contract claims in case, was

awarded substantial damages by the jury and is, therefore,

entitled to costs. See Conway v. Licata, 146 F. Supp. 3d 355,

356 (D. Mass. 2015).




                                - 10 -
    Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 11 of 14



     Covidien submits that it is entitled to $531,008.76 in

costs.     As with attorneys’ fees, the Court has a duty to ensure

that costs sought to be reimbursed are reasonable. Autozone,

Inc., 934 F. Supp. 2d at 360.     Several considerations compel the

Court to reduce the costs requested by Covidien.        First,

Covidien unreasonably and unnecessarily expended costs of

$18,346.97 on travel and lodging for out-out-state attorneys.

Covidien further spent $2,531.75 on copying and printing its own

deposition transcripts, which Massachusetts courts have

determined are unrecoverable. See Hillman v. Berkshire Med.

Ctr., Inc., 876 F. Supp. 2d 122, 127 (D. Mass. 2012).         As a

result, the Court will reduce Covidien’s costs by $20,878.72.

     Furthermore, for the reasons described above with respect

to Covidien’s request for attorneys’ fees, the Court will reduce

Covidien’s total costs by 50% to account for Covidien’s partial

success. See Thayer v. E. Maine Med. Ctr., 740 F. Supp. 2d 191,

206 (D. Me. 2010) (reducing costs by 60% to account for partial

success); Nat. Resources Def. Council, Inc. v. Fox, 129 F. Supp.

2d 666, 672 (S.D.N.Y. 2001) (awarding no costs for unsuccessful

claims).

     Accordingly, Covidien is entitled to recover costs in the

amount of $255,065.02.




                                - 11 -
    Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 12 of 14



     D. Remittitur or Partial New Trial

     Esch requests, if the Court is disinclined to allow his

motions to strike, that the Court grant him a new trial on some

issues or a remittitur of the damages awarded by the jury.

     With respect to his request for a new trial, Esch focuses

primarily on evidentiary issues, particularly those related to

the Court’s award of interest, fees and costs.       He proffers a

laundry-list of complaints but fails to develop any argument as

to why his list of grievances entitles him to a new trial.

     As to damages, Esch submits that he is entitled to a

remittitur because Covidien improperly sought damages for unjust

enrichment and lost profits resulting from his use of Covidien’s

confidential information.    The standard for overturning a jury’s

award of damages is stringent.     The Court must conclude that,

when viewed in the light most favorable to the prevailing party,

the award “exceeds any rational appraisal or estimate of the

damages that could be based upon the evidence before it.”

Wortley v. Camplin, 333 F.3d 284, 297 (1st Cir. 2003).         In other

words, the party seeking remittitur must show that the award is

      grossly excessive, inordinate, shocking to the
      conscience, or so high that it would be a denial of
      justice to permit it to stand.




                                - 12 -
    Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 13 of 14



Koster v. Trans World Airlines, Inc., 181 F.3d 24, 34 (1st Cir.

1999) (citing Havinga v. Crowley Towing & Transp. Co., 24 F.3d

1480, 1484 (1st Cir. 1994)).

     Esch cannot meet that standard.      Massachusetts contract law

allows plaintiffs to recover the benefit of their bargain,

including lost profits, assuming that they can be calculated

with reasonable certainty. Redstone v. Goldman, Sachs & Co., 583

F. Supp. 74, 76 (D. Mass. 1984).     Thus, the valuation of Esch’s

use of Covidien’s confidential information is an appropriate

legal remedy.   Esch proffers no explanation as to why such

damages could not be calculated with reasonable certainty or how

the damages awarded by the jury in this case were so “grossly

excessive” that a reduction is warranted.

     Accordingly, Esch’s request for either a new trial or a

remittitur of damages will be denied.

                                 ORDER

     For the foregoing reasons,


     1.   the motion of defendant Brady Esch to amend judgment

          or in the alternative for a new trial (Docket No. 347)

          is DENIED;


     2.   the motions of defendant Brady Esch to strike evidence

          submitted by Covidien in support of its motion to


                                - 13 -
    Case 1:16-cv-12410-NMG Document 393 Filed 04/17/20 Page 14 of 14



          alter judgment for pre-judgment interest, attorneys’

          fees and costs (Docket Nos. 375 and 376) are DENIED;

          and


     3.   the motion of plaintiff Covidien to alter judgment for

          pre-judgment interest, attorneys’ fees, and costs

          (Docket No. 348) is ALLOWED, in part, and DENIED, in

          part, as follows:


          a.    plaintiff is awarded pre-judgment interest at the

                simple interest rate of twelve percent (12%) per

                annum from November 28, 2016, the date this action

                was commenced, to December 13, 2019, the date

                judgment was entered;


          b.    plaintiff is awarded attorneys’ fees in the amount

                of $798,500.00; and


          c.    plaintiff is awarded costs in the amount of

                $255,065.02.


So ordered.


                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated April 17, 2020


                                - 14 -
